DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-11, and 13-22 are pending.

Allowable Subject Matter
Claims 1, 3-11, and 13-22 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
an electronic device configured to:
process received signals in the frequency domain by applying clipping, blanking or clipping-with-blanking based on a clipping threshold or a blanking threshold, wherein 
the clipping threshold and the blanking threshold is computed as a constant bias value applied to an expected signal amplitude.

Claim 10 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a sensor panel control module configured to :
process received signals in the frequency domain by applying clipping, blanking or clipping-with-blanking based on a clipping threshold or a blanking threshold, wherein 
the clipping threshold and the blanking threshold is computed as a constant bias value applied to an expected signal amplitude.

Claim 11 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:

processing received signals in the frequency domain by applying clipping, blanking or clipping-with-blanking based on a clipping threshold or a blanking threshold, wherein 
the clipping threshold and the blanking threshold is computed as a constant bias value applied to an expected signal amplitude.

The most relevant prior art is Han (US 2016/0117051) in view of Krenik (US 2012/0056841), Cai (US 5,271,038 A), and Tanaka (US 2018/0074641).  This combination of references teach a touch sensing panel that transmits a plurality of coded driving signals to a plurality of transmit electrodes and from a plurality of receive electrodes receives a plurality of sensor signals that are converted into the frequency domain and processed to remove noise by clipping or blanking the signals based on a calculated threshold value.  The processed frequency domain signals are then processed to determine the location of a touch.
Prior art teaching “the clipping and blanking threshold is computed as a constant bias value applied to an expected signal amplitude” was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694